EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McDOnald (35,169) on 2/1/2022.

The application has been amended as follows: 
On line 17 of claim 1 the recitation “a draining channel flange” has been replaced with “draining channel flanges”.
On line 19 of claim 1 the word “the” has been inserted in front of “draining channel flanges”.
On line 21 of claim 12 the recitation “a draining channel flange” has been replaced with “draining channel flanges”.
On line 23 of claim 12 the word “the” has been inserted in front of “draining channel flanges”.
On line 17 of claim 21 the recitation “a draining channel flange” has been replaced with “draining channel flanges”.
On line 20 of claim 21 the word “the” has been inserted in front of “draining channel flanges”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The independent claims (1, 12, and 21) are each directed to at least a plate package for a heat exchanger device, where the plate package for a heat exchanger device includes:
A plurality of first heat exchanger plates (100: A) and a plurality of second heat exchanger palates (100: B), where the first and second heat exchanger plates define first (12) and second (13) plate interspaces for first and second heat exchange fluids (Figures 1-3), where the first and second heat exchanger plates have circumferential edge portions (101) (Figure 3), where at least the first heat exchanger plates include draining channel flanges (109) (Figures 3-4), and where draining channels (111) are formed between the draining channel flanges (109) of the first heat exchanger plates and the circumferential edge portions (101) of the first and second heat exchanger plates (Figures 3-4).  These draining channels define passages for one of the first and second heat exchanger fluids along a path between an inlet (113) and an outlet (115) (Figure 3).
The art of record discloses a plate package for a heat exchanger device (Stenhede US 2006/0191672) comprising: a plurality of first heat exchanger plates (Paragraph 28: A first heat exchanger plate comprises one plate of a pair of plates that define a fluid channel) and a plurality of second heat exchanger plates (Paragraph 28: A second heat exchanger plate comprises another plate of the pair of plates that define the fluid channel), where the first and second heat exchanger plates define first (12) and second (13) plate interspaces for first and second heat exchange 
The art of record also discloses a plate package for a heat exchanger device (Knoll US 2005/0039486) comprising: a plurality of first heat exchanger plates (See annotated Figure 8 of the 11/22/2021 Office Action) and a plurality of second heat exchanger plates (See annotated Figure 8 of the 11/22/2021 Office Action), where the first and second heat exchanger plates define first (10) and second (26) plate interspaces for first and second heat exchange fluids (Paragraph 231), and where the first and second heat exchanger plates have circumferential edge portions (41 See annotated Figure 8 of the 11/22/2021 Office Action).  While Knoll discloses draining channels (32), Knoll does not teach or disclose draining channels formed between draining channel flanges of the first heat exchanger plates and circumferential edge portions of the first and second heat exchanger plates as recited in the amended claims.
While the art of record discloses heat exchanger plate packages that are formed from heat exchanger plates having peripheral flanges and/or circumferential edge portions and while the art of record teaches plate packages with draining channels, there does not appear to be a teaching found in the art or record that would suggest forming draining channels between draining channel flanges of the first heat exchanger .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763